 



Exhibit 10.1

Execution

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A
SERIES 2005-1
FLOATING RATE ASSET BACKED NOTES

INDEMNIFICATION AGREEMENT

          Indemnification Agreement, dated June 7, 2005, among Ford Motor Credit
Company (the “Servicer” or “Ford Credit”), ABN AMRO Incorporated, Barclays
Capital Inc. and Credit Suisse First Boston LLC, in their individual capacities
and as representatives (the “Representatives”) of the several underwriters
(collectively, the “Underwriters”) named in Schedule I to the Underwriting
Agreement (as hereinafter defined).

          Ford Credit Floorplan Corporation (“FCF Corp”) and Ford Credit
Floorplan LLC (“FCF LLC” and, together with FCF Corp, collectively, the
“Transferors” and individually, a “Transferor”) and the Underwriters have
entered into an Underwriting Agreement (the “Underwriting Agreement”) dated
June 7, 2005, providing for the sale by the Transferors to the Underwriters of:



  (a)   the Series 2005-1 Class A Floating Rate Asset Backed Notes (the “Class A
Notes”) and     (b)   the Series 2005-1 Class B Floating Rate Backed Notes (the
“Class B Notes” and, together with the Class A Notes, the “Notes”), each to be
issued by Ford Credit Floorplan Master Owner Trust A (the “Issuer”).

          The Notes will be secured by the Receivables and certain other
property of the Issuer. The Notes will be issued pursuant to an indenture, dated
as of August 1, 2001 (the “Base Indenture”), between the Issuer and JPMorgan
Chase Bank, National Association, formerly known as The Chase Manhattan Bank, as
indenture trustee (the “Indenture Trustee”), as supplemented by the
Series 2005-1 supplement to the Base Indenture, to be dated as of June 1, 2005
(the “Indenture Supplement”), between the Issuer and the Indenture Trustee.
Payments in respect of the Class B Notes are, to the extent specified in the
Indenture, subordinated to the rights of the holders of the Class A Notes.

          This Indemnification Agreement is being entered into by the parties
hereto as a condition to the Underwriting Agreement and to induce the
Underwriters to enter into the same. The provisions of this Indemnification
Agreement relate solely to the Notes.

          Capitalized terms used herein and not otherwise defined shall have the
meanings given them in the Underwriting Agreement.

 



--------------------------------------------------------------------------------



 



          1. Indemnification and Contribution.

               (a) Ford Credit will indemnify and hold each Underwriter harmless
against any losses, claims, damages, or liabilities, joint or several, to which
such Underwriter may become subject, under the Securities Act of 1933, as
amended (the “Act”) or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus, any amendment or supplement thereto,
or any related preliminary prospectus or any portion of the 8-K Information
constituting Receivables Information or Prospectus Information, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse each Underwriter for any legal or other
expenses reasonably incurred by such Underwriter in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that Ford Credit will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon (i) an untrue statement or alleged untrue statement in, or omission or
alleged omission from, any of such documents in reliance upon and in conformity
with written information furnished to Ford Credit or either Transferor by any
Underwriter through any Representative specifically for use therein or (ii) the
Derived Information (as defined in Section 8 of the Underwriting Agreement); and
provided, further, that Ford Credit shall not be liable to any Underwriter or
any Person controlling any Underwriter under the indemnity agreement in this
subsection (a) with respect to any of such documents to the extent that any such
loss, claim, damage or liability of such Underwriter or such controlling Person
results from the fact that such Underwriter sold Notes to a Person to whom there
was not sent or given, at or prior to the written confirmation of such sale, a
copy of the Prospectus or of the Prospectus as then amended or supplemented
(excluding documents incorporated by reference), whichever is most recent, if
the Transferors had previously furnished copies thereof to such Underwriter.

          The indemnity agreement in this subsection (a) is in addition to any
liability which Ford Credit may otherwise have and extends, upon the same terms
and conditions, to each Person, if any, who controls any Underwriter within the
meaning of the Act.

               (b) Each Underwriter, severally and not jointly, will indemnify
and hold harmless Ford Credit against any losses, claims, damages or liabilities
to which Ford Credit may become subject, under the Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, the Prospectus,
any amendment or supplement thereto, or any related preliminary prospectus, or
the 8-K Information, or arise out of or are based upon the omission or the
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made (i) in reliance upon and in
conformity with

2



--------------------------------------------------------------------------------



 



written information furnished to Ford Credit or either Transferor by such
Underwriter through any Representative specifically for use therein or (ii) in
the Derived Information (as such term is defined in Section 8 of the
Underwriting Agreement) prepared by such Underwriter, and will reimburse any
legal or other expenses reasonably incurred by Ford Credit in connection with
investigating or defending any such action or claim.

          The indemnity agreement in this subsection (b) is in addition to any
liability which each Underwriter may otherwise have and extends upon the same
terms and conditions, to each Person, if any, who controls Ford Credit within
the meaning of the Act.

               (c) Promptly after receipt by an indemnified party under
subsection (a) or (b) of written notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under subsection (a) or (b) above, notify the indemnifying
party of the commencement thereof, and in the event that such indemnified party
shall not so notify the indemnifying party within 30 days following receipt of
any such notice by such indemnified party, the indemnifying party shall have no
further liability under such subsection to such indemnified party unless the
indemnifying party shall have received other notice addressed and delivered in
the manner provided in Section 3 hereof of the commencement of such action; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than under such
subsection. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party in its
reasonable judgment, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under such
subsection for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation.

               (d) If the indemnification provided for in this Section 1 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Transferors on the one hand and the
Underwriters on the other from the offering of the Notes. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to such amount
paid or payable by such indemnified party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Transferors on the one hand and the Underwriters on the other in connection with
the statements or omissions which resulted in such losses, claims, damages, or
liabilities (or actions in respect thereof) as well as any other relevant

3



--------------------------------------------------------------------------------



 



equitable considerations. The relative benefits received by the Transferors on
the one hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Transferors bear to the total underwriting discounts
and commissions received by the Underwriters as set forth in the table on the
cover page of the Prospectus as amended or supplemented. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Transferors or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission, including, with respect to any Underwriter, the extent to which such
losses, claims, damages or liabilities (or actions in respect thereof) result
from the fact that such Underwriter sold Notes to a Person to whom there was not
sent or given, at or prior to the written confirmation of such sale, a copy of
the Prospectus or the Prospectus as then amended or supplemented (excluding
documents incorporated by reference), whichever is most recent, if the
Transferors had previously furnished copies thereof to such Underwriter. Ford
Credit and the Underwriters, severally and not jointly, agree that it would not
be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (d). The amount paid by an indemnified party as a result of the
losses, claims, damages, or liabilities (or actions in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim. Notwithstanding the provisions
of this subsection (d), no Underwriter shall be required to contribute any
amount pursuant to this Indemnification Agreement and the Underwriting Agreement
(collectively) in excess of the amount by which the total price at which the
Notes underwritten by it and distributed to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The obligations of the Underwriters
in this subsection (d) to contribute are several and not joint in proportion to
their respective underwriting obligations with respect to the Notes as set forth
in Schedule I to the Underwriting Agreement.

          2. Payment of Expenses. Ford Credit will pay all expenses incident to
the performance of the obligations of each Transferor pursuant to Sections 5(d),
5(h) and 10 of the Underwriting Agreement.

          3. Notices. All communications hereunder will be in writing and, if
sent to the Representative or the Underwriters, will be mailed, delivered or
sent by facsimile transmission and confirmed to the Representatives at (i) ABN
AMRO Incorporated, 55 East 52nd Street, New York, New York 10055, Attention:
Brad Dansker, facsimile number (212) 409-6168, (ii) Barclays Capital Inc., 200
Park Avenue, 5th Floor, New York, New York 10166, Attention: Jay Kim, facsimile
number (212) 412-7621 and (iii) Credit Suisse First Boston LLC, Eleven Madison
Avenue, 4th Floor, New York, New

4



--------------------------------------------------------------------------------



 



York 10010, Attention: John Slonieski, facsimile number (212) 325-9284 with a
copy to Credit Suisse First Boston LLC, 11 Madison Avenue, 4th Floor, New York,
New York 10010, Attention: Matt Abrusci, facsimile number (212) 325-0401; and if
sent to Ford Credit, will be mailed, delivered or sent by facsimile transmission
and confirmed to it at Ford Motor Credit Company, One American Road, suite
1034-A1, Dearborn, Michigan 48126, Attention: Corporate Secretary, facsimile
number (313) 248-7613.

          4. Counterparts. This Indemnification Agreement may be executed in any
number of counterparts, each of which when so executed will be deemed to be an
original, but all of such counterparts will together constitute one instrument.

          5. GOVERNING LAW. THIS INDEMNIFICATION AGREEMENT IS TO BE CONSTRUED IN
ACCORDANCE WITH LAWS OF THE STATE OF NEW YORK (INCLUDING, WTHOUT LIMITATION,
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, WITHOUT OTHERWISE GIVING REGARD TO ITS CONFLICT OF LAWS PRINCIPLES).

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have entered into this
Indemnification Agreement as of the date first above written.

                                  FORD MOTOR CREDIT COMPANY    
 
                   
 
          By:   /s/ David M. Brandi
 
   
 
          Name:   David M. Brandi
 
   
 
          Title:   Assistant Treasurer    
 
             
 
   
 
                    ABN AMRO INCORPORATED                
 
                   
By:
  /s/ Brad Dansker

 
               
Name:
  Brad Dansker

 
               
Title:
  Managing Director

 
               
 
                    BARCLAYS CAPITAL INC.                
 
                   
By:
  /s/ Jay Kim

 
               
Name:
  Jay Kim

 
               
Title:
  Director

 
               
 
                    CREDIT SUISSE FIRST BOSTON LLC                
 
                   
By:
  John L. McWilliams, IV
 
               
Name:
  John L. McWilliams, IV
 
               
Title:
  Managing Director

 
               

Acting on behalf of themselves and as the
Representatives of the Several Underwriters

6